ORDER
PER CURIAM:
Movant appeals from the judgment denying his Rule 27.26 motion after an eviden-tiary hearing to set aside his sentence to four concurrent ten year terms of imprisonment imposed following his plea of guilty to three charges of unlawful possession of a concealable firearm and one charge of assault in the first degree.
The judgment of the trial court is based on findings of fact which are not clearly erroneous. The judgment of the trial court is affirmed pursuant to Rule 84.16(b).